DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1, 2, 12-17, 33 and 34 in the reply filed on December 17, 2020 is acknowledged.  Claims 18-19, and 27-32 are withdrawn as being drawn to non-elected invention. Claims 1, 2, 12-17, 33 and 34 are under examination in this Office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (Journal of Virology, 2012, Vol. 499, p. 13049-13061).
Ren et al. disclose human metapneumovirus (hMPV) comprising a mutation in PDZ-binding motif of M2-2 that disrupts M2-2-mediated immune evasion (see page 13059). Ren et al. disclose that the M2-2-mediated MAVS signaling is reduced as compared to a wild-type strain (see Figures 4 and 6, page 13059). Ren et al. disclose that a recombinant M2-2 virus is
a live vaccine candidate, as it is attenuated, immunogenic, and  protective  against  
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12-13, 16-17, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (Journal of Virology, 2012, Vol. 499, p. 13049-13061 of record on 12/8/2020) in view of Fouchier et al. (WO 2009/062532 of record on 12/8/2020).
Ren et al. disclose human metapneumovirus (hMPV) comprising a mutation in PDZ-binding motif of M2-2 that disrupts M2-2-mediated immune evasion (see page 13059). Ren et al. disclose that the M2-2-mediated MAVS signaling is reduced as compared to a wild-type strain (see Figures 4 and 6, page 13059). 
Fouchier et al. teach vaccine formulations comprising live attenuated Pneumoviridae viral strains comprising one or more mutations including substitution, deletion or insertion mutation at the gene start sequence of the M2 gene and methods of generating an immune response comprising administering the mutant live attenuated pneumovirus in a subject (see claims 1-49, page 69). 
Fouchier et al. teach vaccine formulations comprising live attenuated Pneumoviridae viral strains and adjuvants and physiological saline buffers (see paragraphs [00265-00269]) and teach topical, parenteral and enteral administration (see paragraphs [00268-00270]).
It would have been prima facie obvious to provide the Ren’s human metapneumovirus (hMPV) comprising a mutation in PDZ-binding motif of M2-2 together with Fouchier’s adjuvant and to make it suitable for enteral administration because Fouchier et al. teach vaccine formulations comprising live attenuated Pneumoviridae viral strains and methods of preventing respiratory tract infections in humans (see paragraph [0040]). 
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Claim Objections
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648